Exhibit 10.1

EXECUTION VERSION

AMENDMENT No. 2, dated as of May 21, 2015 (this “Amendment”), to the Revolving
Credit and Guaranty Agreement dated as of January 14, 2011, among CommScope,
Inc. (“Parent Borrower”), the other US Borrowers, the European Co-Borrowers, the
Guarantors named therein, the Lenders party thereto, JPMorgan Chase Bank, N.A.,
as U.S. administrative agent for the Lenders and J.P. Morgan Europe Limited, as
European administrative agent for the Lenders (as amended, restated, modified
and supplemented from time to time prior to the date hereof, the “Credit
Agreement”; the Credit Agreement as amended hereby, the “Amended Credit
Agreement”); capitalized terms used and not otherwise defined herein shall have
the meanings assigned to such terms in the Amended Credit Agreement.

WHEREAS, the Borrowers desire to amend the Credit Agreement on the terms set
forth herein;

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

Section 1. Amendment. The Credit Agreement is, effective as of the Amendment
No. 2 Effective Date (as defined below), hereby amended to delete the stricken
text (indicated textually in the same manner as the following example: stricken
text) and to add the double-underlined text (indicated textually in the same
manner as the following example: double-underlined text) as set forth in the
pages of the Credit Agreement attached as Exhibit A hereto.

Section 2. Representations and Warranties, No Default. The Borrowers hereby
represent and warrant that as of the Amendment No. 2 Effective Date, (i) no
Default or Event of Default exists and is continuing and (ii) all
representations and warranties contained in the Amended Credit Agreement and in
the other Credit Documents are true and correct in all material respects on and
as of the Amendment No. 2 Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date.

Section 3. Effectiveness. Section 1 of this Amendment shall become effective on
the date (such date, if any, the “Amendment No. 2 Effective Date”) that the
following conditions have been satisfied:

(i) the US Administrative Agent shall have received executed signature pages
hereto from (a) the Requisite Lenders under the Credit Agreement, (b) each
Lender party to the Amended Credit Agreement, and (c) each Credit Party;

(ii) the Borrowers shall have paid all reasonable and documented fees and
expenses of the US Administrative Agent and J.P. Morgan Securities LLC
(including reasonable and documented fees and expenses of counsel) in connection
with the negotiation, execution and delivery of this Amendment and related
matters;



--------------------------------------------------------------------------------

(iii) the Borrowers shall have provided life of loan flood hazard determinations
(together with a notice about special flood hazard area status and flood
disaster assistance duly executed by the applicable Credit Party) with respect
to each Mortgaged Property that has located on it one or more buildings. If any
portion of the buildings located on any Mortgaged Property is located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a Special Flood Hazard Area with respect to which flood insurance has been
made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then the Parent Borrower shall
(i) maintain, or cause to be maintained, with a financially sound and reputable
insurer, flood insurance in an amount that is reasonably satisfactory to the
Administrative Agent and otherwise sufficient to comply with all applicable
rules and regulations promulgated pursuant to the Flood Insurance Laws and
(ii) deliver to the Collateral Agent evidence of such compliance in form and
substance reasonably acceptable to the Collateral Agent;

(iv) each Lender that requested a Note pursuant to Section 4 hereof at least
three (3) Business Days prior to the Amendment No. 2 Effective Date shall have
received an executed Note as provided for therein;

(v) Holdings and Parent Borrower shall have delivered to the US Administrative
Agent an original executed Closing Date Certificate in the form of Exhibit B
hereto;

(vi) the US Administrative Agent shall have received (i) copies of each
Organizational Document executed and delivered by each Credit Party, as
applicable, and, to the extent applicable in each relevant jurisdiction (other
than Germany), certified as of a recent date by the appropriate governmental
official, each dated the Amendment No. 2 Effective Date or a recent date prior
thereto; (ii) signature and incumbency certificates of the officers or directors
of such Person executing this Amendment (or any other similar document, as
applicable under the Laws of the relevant jurisdiction); (iii) resolutions of
the Board of Directors or similar governing body of each Credit Party and in the
case of a Dutch limited partnership (commanditaire vennootschap) of the meeting
of partners, approving and authorizing the execution, delivery and performance
of this Amendment, certified as of the Amendment No. 2 Effective Date by its
secretary, director or an assistant secretary as being executed and delivered
and in full force and effect without modification or amendment or, if not
applicable under the Laws of the relevant jurisdiction, in a similar form;
(iv) to the extent applicable, a good standing certificate from the applicable
Governmental Authority of each Credit Party’s jurisdiction of incorporation,
organization or formation (or an Irish Companies Registration Office search
showing that the Irish Borrower is designated as “Normal”), each dated a recent
date prior to the Amendment No. 2 Effective Date; (v) in the case of a German
Borrower an excerpt from the commercial register dated a recent date prior to
the Amendment No. 2 Effective Date, along with a copy of the shareholders list;
and (vi) in the case of Dutch private companies with limited liability (besloten
vennootschap met beperkte aansprakelijkheid) resolutions by the shareholder(s)
of each Dutch private company with limited liability approving the resolutions
of the Board of Directors referred to under (iii) above;

 

-2-



--------------------------------------------------------------------------------

(vii) the Agents and the Lenders shall have received a favorable written opinion
of (a) Latham & Watkins LLP, counsel for the Credit Parties and (b) Robinson,
Bradshaw & Hinson, P.A., North Carolina] counsel for the Credit Parties, each in
form and substance reasonably satisfactory to the US Administrative Agent;

(viii) the Agents shall have received, in each case in form and substance
reasonably satisfactory to the Agents, (a) a fully executed Amended and Restated
Debenture, dated of even date herewith, by and among the European Administrative
Agent and the Credit Parties party thereto, relating to the Irish law debenture
originally dated January 14, 2011; (b) a fully executed Amended and Restated
Charge Over Account, dated of even date herewith, by and among the European
Administrative Agent and the Credit Parties party thereto, relating to the Irish
law charge over account originally dated January 14, 2011; (c) a fully executed
French Security Confirmation Agreement, dated of even date herewith, by and
among the European Administrative Agent and CommScope France S.A.R.L., relating
the existing French law account pledge agreement and master assignment
agreement; and (d) a fully executed German Security Confirmation Agreement,
dated of even date herewith, by and among the European Administrative Agent,
Andrew GmbH and Andrew Wireless Systems GmbH, relating to the existing German
law account pledge agreements, global assignment agreements and security
transfer agreement.

(ix) substantially contemporaneously herewith on the Amendment No. 2 Effective
Date, the Reallocation (as defined below) shall have been consummated; and

(x) The US Administrative Agent shall have received at least three business days
prior to the Amendment No. 2 Effective Date all documentation and other
information about the Borrowers and the Guarantors as has been reasonably
requested in writing at least ten days prior to the Amendment No. 2 Effective
Date by any Lender that such Lender reasonably determines is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the PATRIOT Act.

Section 4. Reallocation. On the Amendment No. 2 Effective Date, (w) the
Borrowers shall repay all accrued interest, fees and expenses outstanding under
the Credit Agreement as of the Amendment No. 2 Effective Date, (x) each Lender
under the Credit Agreement that is not a Lender under the Amended Credit
Agreement shall be deemed a Terminated Lender pursuant to Section 2.22 of the
Credit Agreement and shall be deemed to have assigned at par its Loans and
Commitments to the Lenders under the Amended Credit Agreement such that, after
giving effect to the operation of clause (z) simultaneously herewith, the Loans
of each applicable Tranche are held on a pro rata basis based on the outstanding
Commitments under such Tranche under the Amended Credit Agreement, (y) Lenders
under the Amended Credit Agreement, as applicable, shall be deemed to have
purchased by assignment at par, Loans from the Lenders such that, after giving
effect to the operation of clause (z) simultaneously herewith, the Loans of each
applicable Tranche are held on a pro rata basis based on the outstanding
Commitments under such Tranche under the Amended Credit Agreement and

 

-3-



--------------------------------------------------------------------------------

(z) each Lender, if applicable under the Amended Credit Agreement shall fund
amounts to the Applicable Agent to effect the reallocations and payments
contemplated in clauses (x) and (y) above. The Requisite Lenders hereby waive
any requirements under Section 2.22 of the Credit Agreement relating to
execution of an Assignment Agreement or the payment of any assignment fees or
other requirements of Section 10.6 of the Credit Agreement in relation to this
Section 4. For the avoidance of doubt, any Letters of Credit outstanding under
an applicable Tranche of the Credit Agreement shall remain outstanding and
automatically be deemed issued under such applicable Tranche of the Amended
Credit Agreement, with the applicable Lenders under such Tranche of the Amended
Credit Agreement participating therein as set forth in the Amended Credit
Agreement. The events set forth in this Section 4 are referred to as the
“Reallocation”.

Section 5. Replacement Notes. Borrowers agree that each Lender executing this
Amendment may request through the US Administrative Agent and shall receive one
or more replacement Notes payable to the order of such Lender duly executed by
the Borrowers, evidencing such Lender’s Revolving Commitments; provided that
such Lender shall have returned to the Parent Borrower any Note held by it for
cancellation.

Section 6. Post-Effective Covenant. Within sixty (60) days after the Amendment
No. 2 Effective Date with respect to each Mortgage encumbering Mortgaged
Property other than the Mortgaged Property located in North Carolina and by
December 31, 2015 with respect to the Mortgaged Property located in North
Carolina to the extent such Mortgaged Property is still owned by a Credit Party
on such date, in each case, unless waived or extended by the Collateral Agent in
its sole discretion, the Collateral Agent shall have received each of the
following:

(i) with respect to each Mortgage encumbering Mortgaged Property, an amendment
thereof (each a “Mortgage Amendment”), duly executed and acknowledged by the
applicable Credit Party, and in form for recording in the recording office where
the corresponding Mortgage was recorded, together with such certificates,
affidavits, questionnaires or returns as shall be required in connection with
the recording or filing thereof under applicable law, in each case in form and
substance reasonably satisfactory to the Collateral Agent; together with:

(1) a datedown endorsement to the existing mortgage title insurance policies
(each, a “Mortgage Policy,” collectively, the “Mortgage Policies”) relating to
the Mortgage encumbering the Mortgaged Property subject to such Mortgage
assuring the Collateral Agent that such Mortgage, as amended by such Mortgage
Amendment is a valid and enforceable second priority lien on such Mortgaged
Property in favor of the Collateral Agent for the benefit of the Secured Parties
free and clear of all defects, encumbrances and Liens except for Permitted
Encumbrances (as defined in each Mortgage), and such Mortgage Policy shall
otherwise be in form and substance reasonably satisfactory to the Collateral
Agent;

 

-4-



--------------------------------------------------------------------------------

(2) with respect to each Mortgage Amendment relating to Mortgaged Property
located in North Carolina, an opinion of local counsel to the Credit Parties,
which opinion shall be addressed to the Administrative Agent and Collateral
Agent and the Secured Parties, shall cover the enforceability of the respective
Mortgage as amended by such Mortgage Amendment, the due authorization, execution
and delivery of the Mortgage Amendment and such other matters incident to the
transactions contemplated herein as the Collateral Agent may reasonably request
and shall be in form and substance reasonably satisfactory to the Collateral
Agent;

(3) with respect to each Mortgage Amendment other than the Mortgage Amendments
relating to the Mortgaged Property located in North Carolina, an opinion from
Latham and Watkins LLP, which opinion shall be addressed to the Administrative
Agent and Collateral Agent and the Secured Parties and shall cover the due
authorization, execution and delivery of the Mortgage Amendment, in form and
substance reasonably satisfactory to the Collateral Agent;

(4) such affidavits, certificates, information (including financial data) and
instruments of indemnification (including without limitation, a so-called “gap”
indemnification) as shall be required to induce the title company to issue the
Mortgage Policies; and

(5) evidence acceptable to the Collateral Agent of payment by the Parent
Borrower of all applicable title insurance premiums, search and examination
charges, survey costs and related charges, mortgage recording taxes, fees,
charges, costs and expenses required for the recording of the Mortgages and
issuance of the Mortgage Policies.

Section 7. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.

Section 8. Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF.

Section 9. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

 

-5-



--------------------------------------------------------------------------------

Section 10. Affirmation. Each of the Credit Parties hereby consents to this
Amendment and confirms for the benefit of the Secured Parties that (a) all
obligations (including the Principal Obligations and Parallel Obligations) of
such Credit Party under the Credit Documents to which such Credit Party is a
party shall continue to apply to the Amended Credit Agreement, (b) each Credit
Document to which it is a party is, and shall continue to be, in full force and
effect and each is hereby ratified and confirmed in all respects and will
continue to constitute the legal, valid and binding obligations of such Credit
Party, (c) the Liens granted by such Credit Party on all Collateral of such
Credit Party under a Credit Document to which such Credit Party is a party
remain in full force and effect and continue to secure the payment, performance
and discharge of the obligations (including the Principal Obligations and
Parallel Obligations) of such Credit Party under the Credit Documents to which
such Credit Party is a party, and (d) (i) such Credit Party’s obligations as a
guarantor under Section 7 of the Amended Credit Agreement (the “Guaranteed
Obligations”) are not discharged or otherwise affected by those amendments or
the other provisions of this Amendment and shall accordingly continue in full
force and effect, (ii) the Guaranteed Obligations shall after the Amendment
No. 2 Effective Date extend to the obligations (including the Principal
Obligations and Parallel Obligations) of each Credit Party under the Amended
Credit Agreement and under any other Credit Documents to which such Credit Party
is a party, including any new Credit Documents such person entered into pursuant
to this Amendment, in each case, in accordance with the terms set forth in the
Amended Credit Agreement, and (iii) as an independent obligation, such Credit
Party undertakes to each Secured Party to be bound by Section 7 of the Amended
Credit Agreement as if it had been set out in full again here with such changes
as are appropriate to fit this context, for the avoidance of doubt with
references to the Credit Documents including the Amended Credit Agreement and
any new Credit Documents. Furthermore, each of the Credit Parties confirms for
the benefit of the Secured Parties that at the original date of each Credit
Document it was the intention of each Credit Party that was a party thereto
that, notwithstanding any amendments, supplements, waivers, extensions or other
modifications to such Credit Documents to occur after the original date of
execution of such Credit Document, the obligations, Liens, and guarantees
described in clauses (a) through (d) above would continue in full force and
effect.

Section 11. Effect of Amendment. Except as expressly set forth herein, (i) this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the US
Administrative Agent, the European Administrative Agent, any other Agent or the
Lenders, in each case under the Credit Agreement or any other Credit Document,
and (ii) shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other provision of either such agreement or any other Credit
Document. The parties hereto acknowledge and agree that this Amendment does not
constitute a novation and reborrowing or termination of the Obligations under
the Credit Agreement or the other Credit Documents in effect prior to the
Amendment No. 2 Effective Date. Notwithstanding anything to the contrary
contained herein, the Agents and/or the Lenders expressly reserve and maintain
their rights and prerogatives under the French Collateral Documents in
accordance with the provisions of Article 1278 of the French Code civil. Each
and every term, condition, obligation, covenant and agreement contained in the
Credit Agreement or any other Credit Document is hereby

 

-6-



--------------------------------------------------------------------------------

ratified and re-affirmed in all respects and shall continue in full force and
effect. This Amendment shall constitute a Credit Document for purposes of the
Credit Agreement and from and after the Amendment No. 2 Effective Date, all
references to the Credit Agreement in any Credit Document and all references in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, shall, unless expressly provided
otherwise, refer to the Credit Agreement as amended by this Amendment.

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

COMMSCOPE, INC., as Parent Borrower and a Guarantor By:

/s/ Mark A. Olson

Name: Mark A. Olson Title: Executive Vice President

 

[Signature Page to Amendment]



--------------------------------------------------------------------------------

COMMSCOPE HOLDING COMPANY, INC., as Holdings and a Guarantor By:

/s/ Frank B. Wyatt, II

Name: Frank B. Wyatt, II Title: Senior Vice President, General Counsel and
Secretary

 

[Signature Page to Amendment]



--------------------------------------------------------------------------------

COMMSCOPE, INC. OF NORTH CAROLINA COMMSCOPE TECHNOLOGIES LLC

CONNECTIVITY SOLUTIONS MANUFACTURING LLC

VEXTRA TECHNOLOGIES, LLC, as US Co-Borrowers and Guarantors

By:

/s/ Frank B. Wyatt, II

Name: Frank B. Wyatt, II Title: Senior Vice President

 

[Signature Page to Amendment]



--------------------------------------------------------------------------------

ANDREW AG, as European Co-Borrower, Swiss Borrower and Guarantor By:

/s/ Frank B. Wyatt, II

Name: Frank B. Wyatt, II Title: Authorized Person

 

[Signature Page to Amendment]



--------------------------------------------------------------------------------

COMMSCOPE FRANCE S.A.R.L., as European

Co-Borrower, French Borrower and Guarantor

By:

/s/ Neil Shankland

Name: Neil Shankland Title: Manager

 

[Signature Page to Amendment]



--------------------------------------------------------------------------------

COMMSCOPE EMEA LIMITED, as European
Co-Borrower, Irish Borrower and Guarantor By:  

/s/ Frank B. Wyatt, II

Name:   Frank B. Wyatt, II Title:   Director

 

[Signature Page to Amendment]



--------------------------------------------------------------------------------

REDWOOD SYSTEMS, INC. CABLE TRANSPORT, INC. ANDREW SYSTEMS, INC. ALLEN TELECOM
LLC COMMSCOPE INTERNATIONAL, INC. COMMSCOPE SOLUTIONS INTERNATIONAL, INC.
COMMSCOPE INTERNATIONAL CORPORATION ANDREW INTERNATIONAL HOLDING CORPORATION
COMMSCOPE REYNOSA HOLDINGS, INC., as Guarantors By:

/s/ Frank B. Wyatt, II

Name: Frank B. Wyatt, II Title: Senior Vice President

 

[Signature Page to Amendment]



--------------------------------------------------------------------------------

ANDREW WIRELESS SYSTEMS GMBH ANDREW GMBH, as European Co-Borrowers, German
Borrowers and Guarantors By:

/s/ Frank B. Wyatt, II

Name: Frank B. Wyatt, II Title: Authorized Signatory

 

[Signature Page to Amendment]



--------------------------------------------------------------------------------

COMMSCOPE INTERNATIONAL HOLDINGS, LLC., as Guarantor By: CommScope, Inc. of
North Carolina, its sole member

By:

/s/ Frank B. Wyatt, II

Name: Frank B. Wyatt, II Title: Senior Vice President

 

[Signature Page to Amendment]



--------------------------------------------------------------------------------

COMMSCOPE NETHERLANDS GP, LLC., as Guarantor By: CommScope International
Holdings, LLC, its sole member By: CommScope, Inc. of North Carolina, its sole
member By:

/s/ Frank B. Wyatt, II

Name: Frank B. Wyatt, II Title: Senior Vice President

 

[Signature Page to Amendment]



--------------------------------------------------------------------------------

ANDREW WIRELESS PRODUCTS B.V. COMMSCOPE NETHERLANDS B.V., as Guarantors By:

/s/ Frank B. Wyatt, II

Name: Frank B. Wyatt, II Title: Attorney

 

[Signature Page to Amendment]



--------------------------------------------------------------------------------

CS NETHERLANDS C.V., as Guarantor By: CommScope International, Inc., its general
partner By:

/s/ Frank B. Wyatt, II

Name: Frank B. Wyatt, II Title: Senior Vice President

 

[Signature Page to Amendment]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as US     Administrative Agent and a Lender By:

/s/ Tina Ruyter

Name: Tina Ruyter Title: Executive Director J.P. MORGAN EUROPE LIMITED, as
European     Administrative Agent and a Lender By:

/s/ Tim Jacob

Name: Tim Jacob Title: Senior Vice President

 

[Signature Page to Amendment]